     Case 2:18-cv-00462-TLN-EFB Document 33 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DONNY STEWARD,                                     No. 2:18-cv-00462-TLN-EFB
11                       Plaintiff,
12           v.                                          ORDER
13    A. ARYA, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 20, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 25.) Plaintiff has

22   filed objections to the findings and recommendations. (ECF No. 27.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27          Additionally, the Court has reviewed Plaintiff’s prematurely filed motion for certificate of

28   appealability (ECF No. 29) — construed as a motion to certify an interlocutory appeal — and
                                                         1
     Case 2:18-cv-00462-TLN-EFB Document 33 Filed 06/16/20 Page 2 of 2

 1   hereby DENIES it. The motion is difficult to read and to the extent the Court can interpret it, the

 2   Court finds no persuasive legal argument warranting such certification.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed March 20, 2020 (ECF No. 25), are

 5   ADOPTED IN FULL;

 6          2. Plaintiff’s Eighth Amendment claims against Arya for: (1) failure to fill his inhaler

 7   prescription; and (2) prescription of anti-fungal cream are DISMISSED without prejudice as

 8   inadequately plead;

 9          3. Plaintiff’s claims against all defendants other than Arya are DISMISSED without

10   prejudice as improperly joined; and

11          4. Plaintiff’s motion for certificate of appealability (ECF No. 29), construed as a motion

12   to certify for interlocutory appeal, is DENIED.

13          5. This action will proceed on Plaintiff’s claims against Arya based on the reduction of

14   sanitary supplies and reduction of medication for Plaintiff’s heart condition, as described in the

15   magistrate judge’s March 20, 2020 order (ECF No. 25).

16          IT IS SO ORDERED.

17   DATED: June 15, 2020

18

19

20                                                     Troy L. Nunley
                                                       United States District Judge
21

22

23

24

25

26
27

28
                                                        2
